IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


DAVID D. RICHARDSON,          :        No. 29 WAP 2014
                              :
                Appellant     :        Appeal from the Order of the
                              :        Commonwealth Court entered July 30,
          v.                  :        2014, at No. 114 CD 2014.
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
DEPARTMENT OF CORRECTIONS,    :
JOHN E. WETZEL, SECRETARY,    :
                              :
                Appellee      :


                                  ORDER


PER CURIAM


      AND NOW, this 17th day of February, 2015, the Order of the Commonwealth

Court is hereby AFFIRMED.